Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title Objection
	The title of the invention recites the word “purified”. This terminology is reserved for “pure proteins”. A protein concentrate comprising about 30-35% protein (instant case) is not a “pure protein”. ‘sweet potato leaf protein concentrate’ is suggested instead. 
Abstract Objection
	Applicant is requested to provide a new Abstract. The WIPO abstract is not acceptable. 
Claim Objection
	In claims 2, 13;  “hydrobenzoic acid” is a typo. Hydroxybenzoic acid is the compound.
	It appears that claims 9 and 10 should be switched around. 
	In claim 15, “breakdown and/or hydrolysis” is expected to be either breakdown or hydrolysis. These words are synonyms in an enzymatic process. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “between at least about 30% by weight”. This phrase is unclear. 
	Claim 7 recites viscosity. However, it is not clear at what temperature it is measured. 
	Claim 15 recites: 1) “contacting soluble sweet potato leaf proteins with an aqueous solution at an acidic pH, so that soluble leaf proteins are solubilized in the aqueous solution”.  This step is unclear. If the sweet potato proteins are soluble, what is the second solubilization at an acidic pH. It appears that the leaf extract is only adjusted to a specific pH before carrying out the enzymatic hydrolysis of carbohydrates.
	Claim 15 recites: 3) “extracting the aqueous solution at a basic pH”. According to step 1) the leaf protein has been extracted at an acidic pH, the extraction at an alkaline pH at step 3) is unclear and misleading.
	Claim 15 recites: 5) “adding to the aqueous solution of step (4) at least one enzyme that catalyzes the breakdown and/or hydrolysis of carbohydrates, an adjusting the pH to be acidic. Step 2) already comprises the addition of an enzyme for hydrolyzing carbohydrates. Therefore step 5) is misleading. 
	Claim 16 recites “step 1 and step 2 are combined or carried out simultaneously”. It appears that combining these steps or carrying out these steps simultaneously are the same procedures. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-6, 8, 11-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative unpatentable over Walter et al. (J. Agric. Food Chem. 26: 1222-1226 (1978), hereinafter R1) with Park et al. (J. Food Chem and Nanotechnol. 1: 1-12 (2015), hereinafter Park) as evidence.
Claim 1 is limited to a sweet potato leaf protein concentrate powder which is dispersible and/or soluble in aqueous media.
Claim 1 - R1 discloses a sweet potato leaf protein concentrate powder comprising protein and xanthophyll. (Title and Abstract, page 1222, Experimental Section, para. 4). The dried sweet potato leaf protein is water soluble/dispersible. (page, 1222, right col., para. 4)
Claims 4, 5, 6 - The dried leaf protein concentrate comprises 35-45% protein and 0.12-0.15% xanthophyll (lutein is a xanthophyll). (Abstract, Table 1)
Claim 6, 12 - R1 discloses that protein levels in the leaf protein concentrate (PXC) were 45-51% for the first 80 days of the growing season,  then decreased to values in the range 34-37%. (page 1223, right col. last para.)
Fig. 1 shows the production flow diagram for producing the protein concentrate. 
Claim 8 - R1 discloses that sweet potato leaves contain a sticky mucilaginous substance that effectively binds water and prevents the direct extraction of protein and xanthophyll. However, diluting the leaf juice with water allows protein extraction. The protein is extracted by first grinding the leaves, diluting the juice with water and extracting proteins at pH 2.0-11.0. Higher pH is more effective in extracting proteins. (Results and discussion, para. 2)
Claims 4, 14 - Table 2 discloses the dry weight and xanthophyll content of the potato leaf concentrate. (Table II)
Claims 11, 12 - R1 concludes that the protein concentrate has a good quality and may be used it may be used as poultry ration or as food for other non-ruminants. (Conclusion, last para.)
Claim 14 -  R1 discloses a sweet potato leaf protein concentrate comprising xanthophyll (abstract, Table II). Lutein is a xanthophyll, therefore, R1 concentrate comprises lutein. 
It is noted that claims 2-4, 11-14 are limited to a protein concentrate comprising polyphenols such as hydroxycinnamic acid, hydroxybenzoic acid, flavonoids, lignans; etc. Furthermore, claims 4, 14 are limited to lutein (a xanthophyll). As disclosed by R1, the sweet potato protein concentrate comprises xanthophyll (lutein). Additionally as evidenced by Park et al. (2015) chlorogenic acid, antioxidants and other phytochemicals as presently claimed are inherent in sweet potato leaf protein. Park clearly discloses that sweet potato comprises a high content of chlorogenic acid (family of esters formed between caffeic acid and L-quinic acid) that have been found to inhibit colon and stomach cancer, leukemia. They also ameliorate diabetes in humans, and inhibit growth of viruses and fungi. Caffeoylquinic acid isolated from Japanese sweet potato leaves exhibits antimutagenic activities. (Introduction)
Therefore, the sweet potato leaf protein product disclosed by R1 comprises the phytochemicals as presently claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (J. Agric. Food Chem. 26: 1222-1226 (1978), hereinafter R1) in view of Zhang et al. (Food and Bioproduct Proc. 100: 92-101 (2016), hereinafter R2).
The disclosure of R1 is incorporated by reference as outlined above. 
Claim 15 - R1 discloses the extraction of sweet potato leaf protein using pH values of 2.0-11.0. R1 finds that at higher pH more protein is extracted. (Results and Discussion, para. 2)
R1 clearly discloses the extraction of sweet potato leaf protein and explicitly teaches of sticky mucilaginous substances which very efficiently bind water and prevent the direct extraction of juice from the ground leaves. (Results and Discussion, para. 1)
However, R1 is silent to the use of carbohydrases for hydrolyzing carbohydrates (including mucilaginous materials) in sweet potato green leaves for extraction of protein.
Claim 15 - R2 discloses the use of carbohydrases in improving yield and composition of protein concentrates from green tea residue. 
Claims 17, 18 - R2 teaches of using a mixture of carbohydrases including arabinase, cellulase, beta-glucanase, hemicellulase and xylanase for treating green tea leaf residue for extracting proteins. (Materials and Methods)
Claim 19, 20 - R2 concludes that carbohydrase pretreatment of green tea residue leads to a high protein yield, protein purity, content of essential amino acids and less alkali consumption. (Conclusions)
While R2 does not explicitly disclose the extraction of proteins from sweet potato leaves, the use of polysaccharide-degrading enzymes as shown by R2 in extracting proteins from leafy materials; is a universal practice in the art. Polysaccharide-degrading enzymes help reduce the viscosity of aqueous mixtures, bring about higher yield and purity and proteins and improve the appearance of protein materials due to decreased carbohydrate content. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1 process by incorporating carbohydrases into the sweet potato leaf extract as motivated by R2. One would do so to hydrolyze interfering polysaccharides/carbohydrates including mucilaginous carbohydrates for a higher protein yield, higher purity, and improved quality. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing sweet potato leaf protein concentrate. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791